THE COURT.
The defendant was convicted in the Superior Court in the City and County of San Francisco of a felony, to wit: Violating the State Narcotic Act.
The transcript on appeal was filed in this court on March 8, 1932. No brief has been filed in behalf of appellant. The cause was regularly placed on the calendar for oral argument on May 9, 1932. No appearance was made for' appellant at the time the case was called for hearing. Pursuant to the provision of section 1253 of the Penal Code, the judgment and order are affirmed.